Citation Nr: 0526355	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  02-03 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from September 1968 to August 
1971.

The case comes before the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In December 2003, the Board remanded the case to 
the RO for additional development.  It has been returned to 
the Board for appellate consideration.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that unlike in claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, the RO granted 
entitlement to service connection for PTSD in a September 
2000 rating decision, granting a 10 percent evaluation.  The 
veteran appealed the rating assigned.  Hence, the Board will 
consider the proper evaluation to be assigned for this 
disability from the time period beginning with the grant of 
original service connection, pursuant to the Court's holding 
in Fenderson, supra.  

The Board further notes that the veteran requested a hearing 
before a Decision Review Officer at the RO.  The hearing was 
scheduled for June 27, 2002.  Although the veteran's mailed 
hearing notice was not returned as undeliverable, the veteran 
failed to appear for the hearing and there was no request by 
either the veteran or his representative to reschedule the 
hearing.  Therefore, the request for a hearing will be 
considered withdrawn and the Board will proceed with review 
on the present record.  See 38 C.F.R. § 20.702 (2004).





FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The clinical signs and manifestations of the veteran's 
service-connected PTSD are manifested by occupational and 
social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupation tasks due to such symptoms as: a depressed mood, 
anxiety, chronic sleep impairment; and, Global Assessment of 
Functioning (GAF) score of 61.  

3.  The veteran's service-connected PTSD is not manifested by 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands, impairment of short-and long-
term memory, irritability, unprovoked violence, or neglect of 
personal hygiene.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
schedular criteria for an initial evaluation of 30 percent, 
but no higher, for PTSD as of August 28, 2000 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.14, 4.21, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing his initial claim for service connection.  
Additionally and as will be discussed below, the veteran has 
also not been prejudiced by the Board's actions considering 
his appeal for an initial evaluation in excess of 10 percent 
for his service-connected PTSD.    

In the present case, the veteran's claim involves an appeal 
following an initial grant of service connection for PTSD.  
Although the veteran was not provided with VCAA notice prior 
to the initial AOJ decision that granted him service 
connection for PTSD, VA satisfied its duty to notify him 
concerning the issue of an increased rating for his PTSD by 
means of a April 2004 letter from the AOJ to the appellant 
that was issued prior to the case being certified to the 
Board for the current appellate adjudication.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.  

As the VA's duties under the VCAA have been complied with, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).  
However, where the appeal is from the initial grant of 
service connection, separate ratings for separate periods of 
time, or "staged ratings," may be assigned based on the 
facts found following the initial grant of service 
connection.  See Fenderson, supra.

The schedular criteria used in assessing the severity of a 
mental disorder, such as PTSD, incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  Under the 
schedular criteria, a 30 percent disability rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

By a rating decision in September 2000, the RO granted 
service connection for PTSD and assigned a 10 percent 
disability rating, effective August 28, 2000.  The veteran is 
currently seeking an increased initial evaluation for his 
PTSD.  

The record also contains a treatment report dated in August 
2000.  This treatment report described the various symptoms 
the veteran had experienced and diagnosed with him probable 
PTSD.  This treatment report contains no GAF scores.

The record contains a VA medical examination report dated in 
September 2000. The examiner indicated that the veteran was 
cooperative and that his thought processes and content were 
within normal limits.  The veteran denied delusions and 
hallucinations.  The veteran admitted to prior suicidal 
thoughts, but denied current suicidal thought, ideation, plan 
or intent.  The examiner indicated that the veteran appeared 
to be able to maintain minimal personal hygiene and other 
basic activities of daily living.  The veteran also appeared 
to be fully oriented, and his long term memory was intact.  
The veteran's speech was slow, his mood depressed and he 
reported chronic sleep impairment.  The examiner assigned the 
veteran an AXIS I diagnosis of chronic mild PTSD and a Global 
Assessment of Functioning (GAF) score of 61. 

Also of records are medical records from the Kiby 
Correctional Facility received in December 2000 and dated 
between March 1990 and January 2000.  These records document 
the medical care the veteran received while he was 
incarcerated, and contain numerous reports documenting 
flashbacks and other psychiatric problems.  These treatment 
reports do not contain GAF scores.

A VA examination dated in March 2001 contains a neurologic 
note which indicated that the veteran was oriented as to time 
place, person and situation.  The medical examination did not 
contain further discussion of the veteran's psychiatric 
condition.  

Also included in the record are VA medical center (VAMC) 
treatment reports dated between August 2000 and August 2001.  
These reports document the treatment the veteran has received 
for his psychiatric problems and contain numerous GAF scores.  
A January 2001 notation assigned the veteran a GAF of 40 
following psychological testing.  The pertinent diagnostic 
impressions were severe major depression, without psychotic 
features and chronic PTSD.  March 2001 treatment notations 
assigned the veteran GAF scores of 55.  An April 2001 
notation indicated that the veteran's mood was anhedonic, 
that he had no suicidal or homicidal ideation, no delusions, 
no hallucinations, and that his associations were coherent. 

Additional VAMC medical records dated in 2001 reflect 
continued treatment for major depression, polysubstance 
dependence and history of PTSD.  It was also pointed out that 
the veteran had been attending group therapy.  A September 
2001 notation that assigned the veteran a GAF score of 35 
(with a GAF of 19 at admission).  A notation also dated in 
September 2001 diagnosed the veteran with PTSD which was 
chronic and severe.  A notation dated September 27, 2001, 
indicated that the veteran had a current GAF of 59, but had a 
GAF of 19 at admission.  

A VAMC medical record dated in November 2001 notes the 
veteran had been recently hospitalilzed at the VAMC for three 
weeks after returning to alcohol and cocaine use with 
resulting aggravation of depression, bereavement, remorse, 
and PTSD symptoms.  The examiner noted the veteran remained 
depressed, remorseful, guilt ridden and was bereaving the 
death of his wife.  It was reported that the veteran shot his 
wife during a flashback thinking she was a Vietcong.  At this 
time, the veteran was socially isolated, avoidant and lived 
alone.  The veteran was experiencing general thoughts of 
suicide but had no present intent or plan to harm himself.  
The AXIS I diagnosis was chronic PTSD.  The veteran was 
assigned a GAF score of 45.  

Also included in the record is a January 2002 notation from a 
VA physician.  In this notation the physician indicated that 
based on the veteran's medical records, there did not appear 
a justification for an increased evaluation for his service-
connected PSTD.  The physician indicated that this decision 
was made based on the documented continued use of cocaine.  

The veteran's case was remanded in December 2002 for the 
development of additional evidence.  Specifically, the 
veteran was scheduled for a VA medical examination to 
determine the current severity of his service-connected PTSD.  
However, the veteran failed to the veteran failed to report 
to the examination, and he has not stated a reason why he 
failed to appear or requested that the examination be 
rescheduled.  In this regard, the veteran is reminded that 
the VA's duty to assist him is not a one-way street; the 
veteran also has an obligation to assist in the adjudication 
of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran must be prepared to meet his obligations 
by cooperating with the VA's efforts to provide an adequate 
medical examination and by submitting to VA all medical 
evidence supporting his claim.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).  Further, in the normal course of events, it 
is the burden of the appellant to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
VA to 'turn up heaven and earth' to find him.  See Hyson v. 
Brown, 5 Vet. App. 262 (1993).  As such, the Board will 
adjudicate this claim based on the evidence currently of 
record.

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorder, 4th Edition (DSM-IV), 
a score of 61 to 70 represents some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupation, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well.  A GAF score of 51 to 60 represents 
moderate symptoms, with moderate difficulty in social and 
occupational functioning.  However, a GAF score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31 
to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is not able to work).  American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorder (DSM), 
32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 
(2004).

With respect to the disability at issue, the Board has found 
the disability under consideration to be of such severity as 
to warrant the assignment of a higher rating on a schedular 
basis.  Significantly, the level of symptomatology, shown 
during the pendency of the veteran's appeal in all treatment 
and examination records is more commensurate with a schedular 
30 percent rating for PTSD.  

Essentially, the veteran's mental disorder affects his 
abilities to function with such deficiencies as a depressed 
mood, chronic sleep impairment, social isolation and mild 
memory loss.  Thus, as supported by the evidence of record, 
the veteran's symptoms of PTSD more nearly approximate the 
level of impairment associated with a 30 percent evaluation.  
Therefore, in light of the evidence as noted above, the Board 
concludes that the veteran's PTSD is productive of impairment 
warranting the higher evaluation of 30 percent under 
Diagnostic Code 9411, effective August 28, 2000.

As for the potential for a yet higher rating, the Board notes 
the medical evidence shows that the veteran has been assigned 
GAF scores ranging from a low of 19 to a high of 61.  The 
Board notes that although the veteran was assigned GAF scores 
of 19, these scores represented transient conditions as the 
veteran's GAF scores were significantly higher after 
treatment.  As well, the Board notes that the veteran's 
psychiatric condition may be exacerbated in part due to the 
veteran's continuing polysubstance abuse and not his service-
connected PTSD.  As was mentioned above, the January 2002 
statement from a VA physician indicated that the veteran's 
PTSD did not merit an increase based on the documented 
continued use of cocaine.  Finally, the veteran did not 
report to a scheduled examination that would have determined 
his present level of disability.  As such, the totality of 
the evidence reflects mild to moderate symptoms warranting no 
more than a 30 percent rating under the applicable criteria.  
The evidence does not demonstrate that the service-connected 
disability is by itself productive of occupational and social 
impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

Moreover, the Board acknowledges the sincerity of the 
veteran's statements submitted in support of his claim.  The 
veteran is certainly competent to provide an account of the 
symptoms that he experiences and has experienced.  Hayes v. 
Brown, 9 Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  However, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not show 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to the severity of the 
veteran's disability, the lay statements cannot serve as a 
basis upon which to grant his claim.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

To the extent that the claimant may experience functional 
impairment due to the service-connected PTSD, the Board finds 
that such impairment is contemplated in the 30 percent rating 
granted by the Board in this decision, and currently assigned 
to the veteran's disability.  The Board finds that no 
evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate a higher rating.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial disability evaluation of 30 percent, but no 
higher, for PTSD is granted subject to the rules and 
regulations governing the payment of VA monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


